                        Case 5:21-mj-00206-STE Document 1 Filed 03/31/21 Page 1 of 5
AO 91 (rev.11/11) Criminal Complaint                             AUTHORIZED AND APPROVED DATE: : s/ROZIA McKINNEY-FOSTER



                                        United States District Court
                                                                 for the

                        WESTERN                             DISTRICT OF                          OKLAHOMA


         United States of America                                    )
                                                                     )
                   v.                                                )
                                                                     )                     Case No: MJ-21-206-STE
         GEORGE SKITT III,                                           )
             a/k/a George Skitt Jr.                                  )
                                                                     )


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about July 1, 2020, in the county of Stephens, in the Western District of Oklahoma, the defendant violated:


         Code Section                                              Offense Description

         21 O.S. § 1431 and 18 U.S.C. §§ 1153(b) and 13            First Degree Burglary within Indian Country


         This criminal complaint is based on these facts:

         See attached Affidavit of Special Agent, Sarah King, Federal Bureau of Investigation, which is incorporated and made a part

hereof by reference.

         ☒ Continued on the attached sheet.




                                                                                                   Complainant's signature
                                                                                   SARAH KING
                                                                                   Special Agent
                                                                                   Federal Bureau of Investigation



Sworn to before me and signed in my presence.

Date:    Mar 31, 2021
                                                                                                         Judge's signature
                 Lawton, OK
City and State: Oklahoma City, Oklahoma                                            SHON T. ERWIN, U.S. Magistrate Judge
                                                                                                 Printed name and title
            Case 5:21-mj-00206-STE Document 1 Filed 03/31/21 Page 2 of 5




                                           AFFIDAVIT


          I, Sarah King, a Special Agent of the Federal Bureau of Investigation (FBI), Oklahoma

City Division, being duly sworn, state:

                                   AFFIANT’S EXPERIENCE

      1. I have been employed as a Special Agent with the Federal Bureau of Investigation (FBI)

since 2017. Throughout my employment as an FBI agent my duties have included investigations

of white-collar crimes, civil rights violations, violent crimes against children, and Indian country

crimes.

      2. I am an investigative or law enforcement officer of the United States within the meaning

of Section 2510(7) of Title 18, United States Code; that is, an officer of the United States who is

empowered by law to conduct investigations of and to make arrests for offenses enumerated in

Section 2516 of Title 18 of the United States Code.



                                   PURPOSE OF AFFIDAVIT

      3. This Affidavit is submitted in support of a complaint charging GEORGE SKITT III, also

known as George Skitt Jr. (SKITT), an Indian, with Burglary in the First Degree in violation of

Title 21, Oklahoma Statutes, Section 1431, and Title 18, United States Code, Sections 1153(b) and

13.

      4. I am aware of the information set forth below through conversations with other law

enforcement officers, review of reports and affidavits prepared by other law enforcement officers,

and review of documents from related state court proceedings.            This case was originally

investigated by the Duncan Police Department (DPD), the Stephens County District Attorney’s

                                                 1
          Case 5:21-mj-00206-STE Document 1 Filed 03/31/21 Page 3 of 5




Office (SCDAO), and other agencies. Since this Affidavit is being submitted for the limited

purpose of securing a criminal complaint and an arrest warrant, I have not included every fact

known to me concerning this investigation. I have set forth only the facts that I believe are

necessary to establish probable cause to secure a complaint.



                                       PROBABLE CAUSE

   5.   On or about July 1, 2020, at approximately 11:00 a.m., DPD officers were dispatched to

302 East Walnut in Duncan, Oklahoma after the residents made 911 calls regarding a burglary in

progress. This residence is in Stephens County within the Western District of Oklahoma. Upon

arrival, Ismael Perez had previously advised dispatch that a white male had just broken into his

home and that the male had left on foot carrying a black bag.

   6.   Upon arrival, DPD officers had watched a white male they recognized as GEORGE

SKITT, running from 302 East Walnut, north down the alley while carrying a black bag. The

officers recognized SKITT due to prior law enforcement contacts with him.

   7.   A short time later, DPD officers searched the alley and found SKITT hiding in the

backyard of a residence on North B Street. DPD officers also found the black bag that SKITT was

seen carrying previously. While officers took SKITT into custody they observed that SKITT’s left

hand had a laceration and he was bleeding from the wound.

   8. Officers then met with the minor victims, Ismael Perez (16), Uzeil Perez (12) and Eiliel

Perez (9). Their mother, Milna Avila, was also present at the residence. Officers had shown Ismael

the black bag for him to examine its contents; Ismael identified two drills and a silver first aid kit

box as being taken from his residence.


                                                  2
          Case 5:21-mj-00206-STE Document 1 Filed 03/31/21 Page 4 of 5




   9. At the time of the burglary, Milna had gone to pick up her son, Ismael, from work and had

left Uzeil and Eliel at home for a short time. Uzeil told DPD officers that he and his brother Eliel

was sitting in the living room when a white male came to their front and knocked. Uzeil

immediately called his mom who advised him she would be home soon. A short time later, the two

minor victims heard a window in the back of their residence being broken. Uzeil and Eliel were

very scared and called their mother again. Concurrently, the same white male they had previously

seen on their porch had just walked into their living room. The male stopped when he noticed there

were people in the home. The male told the two boys (Uzeil and Eliel) he was there to mow the

lawn and ran out the back door.

   10. The Officers observed the window on the east side of the residence had been broken from

the outside, the mini blind being torn from the opening and on the inside of the room. Officers also

observed what appeared to be blood on the blinds and on the wall near the entry of the living room.

   11. Duncan Police Department Officers captured photos of blood through the home, the broken

window and the black bag and its contents as evidence.

   12. Uziel later positively identified SKITT as the individual that he saw inside of his home

when SKITT was taken to the patrol car in order to be taken to county jail.

   13.   I received a Tribal Citizenship Verification for SKITT, which confirmed that he

possessed Indian blood and is an enrolled tribal member of the Cherokee Nation, a federally

recognized tribe. Consequently, he is an American Indian within the meaning of federal law. The

residence at 302 East Walnut Street, Duncan, Stephens County, Oklahoma, within the Western

District of Oklahoma, is within the exterior boundaries of the Chickasaw Nation Reservation,

which qualifies as Indian country under 18 U.S.C. § 1151.




                                                 3
      Case 5:21-mj-00206-STE Document 1 Filed 03/31/21 Page 5 of 5




                                     CONCLUSION

   14.       Based on my training and experience, and the foregoing facts, I believe that

probable cause exists to support a criminal complaint and arrest warrant for GEORGE SKITT

III, a/k/a George Skitt Jr. for violation of Title 21, Oklahoma Statutes, Section 1431, and Title

18, United States Code, Sections 1153(b) and 13, committed on or about July 1, 2020, all while

within Indian country as defined by Title 18, United States Code, Section 1151.


           Further Your Affiant sayeth not.




                                                  ____________________________________
                                                  SARAH KING
                                                  Special Agent
                                                  Federal Bureau of Investigation


   Subscribed and sworn to before me this the             day of March, 2021.




                                                  ____________________________________
                                                  SHON T. ERWIN
                                                  United States Magistrate Judge




                                              4
